Citation Nr: 1142244	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hand disability, claimed as tingling in the fingers.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for bilateral hearing loss, tinnitus and a left hand disability, to include tingling in the fingers.  

A claim for new and material evidence to reopen a claim of service connection for a visual defect, claimed as the residual of a face injury, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims. 

The Veteran contends that he developed hearing loss and tinnitus due to excessive noise exposure from explosions in a rock quarry, construction, and heavy machinery noise, while stationed in Korea as a combat engineer.  The service medical records contain no complaints, history, or findings consistent with a diagnosis of hearing loss or tinnitus.  A clinical evaluation of the Veteran's ears during the separation examination in June 1965 was normal.  Pure tone air conduction thresholds in the right ear at 1000, 2000, and 4000 Hertz were 10, 10, and 10.  The pure tone air conduction thresholds in the left ear at the same frequencies were 0, 5, and 0 decibels.

After service, a private audiological evaluation noted mild to moderate sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear, along with a diagnosis of tinnitus.  In statements in July 2006, and November 2007, the clinician, a hearing aid specialist, opined that the Veteran's hearing loss and tinnitus were consistent with acoustic trauma and were as likely as not the result of unprotected noise exposure from the Veteran's military duties.

On VA examination in November 2006, the Veteran was diagnosed with mild to severe sensorineural hearing loss, bilaterally.  The examiner, an audiologist, opined that the Veteran's hearing loss was not caused by or the result of noise exposure in service, because no acoustic trauma was reported in service.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of hearing loss and tinnitus during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current hearing loss or tinnitus to his active service.  The evidence of record contains contradicting opinions regarding the etiology of the Veteran's hearing loss and tinnitus.  However, those opinions were provided by a hearing aid specialist and an audiologist.  Therefore, the etiology of the Veteran's hearing loss and tinnitus remains unclear to the Board, and to resolve the issue, the Board finds that a VA examination by an ear, nose, and throat (ENT) physician is necessary in order to fairly decide the claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Next, the Veteran claims that he is entitled to service connection for a left hand disability claimed as tingling of the fingers and cold intolerance.  The service medical records show that the Veteran was seen in November 1964 after he injured his left little finger.  The diagnosis was crush injury of the left fifth finger.  X-rays revealed a small chip fracture of the distal phalanx on the left fifth finger.  Symptoms of hypoesthesia and cold intolerance in the injured digit were recorded.  On separation from service a well-healed scar on the left hand fifth digit, secondary to a crush injury, was noted.

On VA examination in November 2007, the Veteran reported tingling in all left hand fingers.  The Veteran provided a history of bilateral carpal tunnel syndrome.  The examiner diagnosed a scar in the left little finger pad and opined that residuals of a crush injured were caused by service.  However, the examiner did not address the Veteran's complaints of tingling in the left hand fingers or whether any tingling of the fingers was a result of the crush injury in service.  As any relationship between the in-service injury and the Veteran's current complaints of tingling and cold intolerance in the left hand remains unclear, the Board finds that a VA neurological examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to be conducted by an ENT physician to determine the nature and etiology of any current hearing loss and tinnitus.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information: 

a) Diagnose any current hearing loss and tinnitus. 

b) Is it at least as likely as not (50 percent or more probability) that any hearing loss or tinnitus was incurred in or is due to or the result of the Veteran's service, including any in-service acoustic trauma due to exposure to explosions in a rock quarry, construction, and heavy machinery noise?  The examiner must consider the Veteran's statements regarding the incurrence of hearing loss and tinnitus, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to comment on the clinical significance of the July 2006, and November 2007, private clinical evaluation and opinion reports, and the VA examination in November 2006.  

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his complaints of tingling and cold intolerance in the left hand digits.  All necessary tests, including EMG and nerve conduction studies, should be conducted.  The claims folder should be reviewed by the examiner, and the examination report should indicate that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, showing a crush injury of the left fifth finger, with complaints of hypoesthesia and cold intolerance in the injured digit, and the report of the November 2006 VA examination, which recorded a history of bilateral carpal tunnel syndrome.  The VA examiner should also consider any other lay evidence regarding a continuity of symptomatology of upper extremity neurological problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following: 

a) Diagnose all current neurological disorders of the left hand. 

b) State whether it is at least as likely as not (50 percent or greater probability) that any current left hand neurological disorder was caused or aggravated beyond its natural progression by the Veteran's service, to include the in-service crush injury of the left fifth finger. 

c) If carpal tunnel syndrome of the left hand is diagnosed on examination, state whether it is at least as likely as not (50 percent or greater probability) that carpal tunnel syndrome of the left hand was caused or permanently aggravated by the Veteran's service-connected in-service crush injury of the left fifth finger or any residuals thereof. 

3.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



